Opinion by
Beaver, J.,
The right of the defendant to set up a want of consideration as a defense to the series of notes, of which that in the present suit was one, was fully considered and passed upon in a suit brought to No. 113, May term, 1901, in the court of common pleas No. 3 of Allegheny county. The judgment in that case was not strictly one by default. The defendant, in his objections to the admission of the record in evidence here, urges, “ Third. For the reason that the said record shows that the judgment was obtained by default and that an application was made to open tbe same on April 4,1901, an affidavit of defense then filed which was treated by the court and the counsel as a rule for judgment for want of a sufficient affidavit of defense.”
*376It is apparent from an examination of the affidavit of defense filed that the alleged failure of consideration was set out in full as follows: “ That the note sued on, together with three others, were executed and delivered by affiant to the plaintiff on the day of their date, on the express stipulation and condition that affiant was to receive a transfer of said license and that the consideration for said notes was the transfer of said license and that in the event of a refusal of said transfer the note sued on, as well as the other three for like amounts, were void for want of consideration.” We have, therefore, the same question in a suit between the same parties determined on its merits bjr a court of competent jurisdiction — the same court in fact. The conditions of res ad judicata are all met. The judgment there binds here.
Judgment affirmed.